Citation Nr: 1009165	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed sinus 
condition to include as secondary to the service-connected 
residuals of an injury to the nose and septal deviation.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served in active duty from June 1969 to June 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the RO that denied service connection for residuals of an 
injury to the nose to include a sinus condition.  

In a February 2008 rating decision, the RO granted service 
connection for residuals of injury to the nose with septal 
deviation and assigned a no percent rating on January 3, 
2005.   



FINDING OF FACT

The currently demonstrated recurrent sinusitis is shown as 
likely as not to be due to by the service-connected residuals 
of injury to the nose and septal deviation.   



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by sinusitis is due to the service-
connected residuals of nose injury and septal deviation.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§3.303, 3.310 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements of VCAA also include notice of 
a disability rating and an effective date for award of 
benefits if service connection is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA notice letter to the Veteran in 
February 2005, prior to the initial adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the appellant and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In March 2006, the Veteran was provided with notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  The claim was 
readjudicated in August 2006 and February 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of 
VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the appellant and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  VA 
obtained the Veteran's service treatment records.  

The private treatment records identified by the Veteran have 
been obtained and associated with the file.  There is no 
identified relevant evidence that has not been obtained.  

The Veteran was afforded a VA examination in June 2007 in 
order to obtain medical evidence as to the nature and 
etiology of the claimed disability.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  

Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that his current sinusitis is the result 
of service.  He reports injuring his nose when he was hit in 
the face by a howitzer in service.  About seven or eight 
months after the injury, he began to have sinus drainage and 
infections.  He stated that since service, every few months, 
he has the sinus symptoms.  See the transcript of the 
Veteran's hearing at the RO dated in February 2008.  

The medical evidence of record shows that the Veteran has 
chronic sinusitis.  Statements by Dr. S.M., the Veteran's 
physician, dated in April 2008 and June 2008 indicate that 
the Veteran had chronic sinusitis and recurrent sinus 
infections.  

On review of the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the recurrent 
sinusitis as likely as not was caused the service-connected 
residuals of the nose injury and septal deviation.  

In a June 2006 statement, Dr. A.K. stated that examination 
showed significant hypertrophy of the inferior turbinate and 
septal deviation especially on the left side.  Dr. A.K. 
indicated that the blockage most likely contributed to the 
sinus infections.  

The Veteran was afforded a VA examination in June 2007.  The 
examiner stated that upon examination, there was no evidence 
of acute or chronic sinusitis.  

An examination revealed 10 percent nasal obstruction on the 
left and septal deviation due to trauma.  The examiner 
indicated that the septal deviation might partially obstruct 
the passage of the air though the nostrils and the 
obstruction might predispose the Veteran to sinusitis, 
infection and epistaxis.  However, in a June 2007 notion, the 
examiner opined that the injury to the nose to include the 
sinus condition was not caused by or the result of trauma to 
the nose.  

In a June 2008 statement, Dr. S.M., the Veteran's physician, 
opined that the injury in service caused the deviated septum 
and chronic sinusitis.  

Here, on careful review, the medical evidence tends to show 
that the injury in service caused the septal deviation and 
led to the development of chronic sinusitis.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for recurrent sinusitis 
is warranted.  


ORDER

Service connection for recurrent sinusitis is granted.    


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


